Citation Nr: 0632639	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral ankle 
condition secondary to service-connected residuals of gunshot 
wound, right hip.  

2. Entitlement to service connection for right knee condition 
secondary to service-connected residuals of gunshot wound, 
right hip disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the VA 
Regional Office (RO).  In that decision, the RO denied 
service connection for a bilateral ankle condition and a 
right knee condition secondary to his service-connected 
gunshot wound to the right hip.  

The Board notes that the veteran submitted a claim for 
service connection for a low back disability in September 
2001 and for a total disability rating based on individual 
unemployability due to his service connected disabilities 
(TDIU) in December 2001 and August 2002.  These claims remain 
unadjudicated.  

The issue of secondary service connection for a right knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a chronic bilateral ankle 
disability. 


CONCLUSION OF LAW

A chronic bilateral ankle condition is not proximately due to 
or the result of the veteran's service-connected residuals of 
gunshot wound, right hip.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ .303, 3.310 (2006)





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The veteran contends that his service-connected gunshot wound 
to the right hip has resulted in a chronic bilateral ankle 
condition.  He alleges that his service-connected disability 
manifests in gait abnormality, which is the proximate cause 
of his bilateral ankle condition.  In the alternative, the 
veteran contends that the time spent in traction while 
recuperating from his service-connected gunshot wound to the 
right hip has resulted in a chronic ankle condition. 

The veteran's service medical records do not document 
complaints of or treatment for a bilateral ankle condition.  
The veteran was medically discharged from service in December 
1969 for residuals of a gunshot wound to the right hip.  
Despite his complaints of bilateral ankle pain, the veteran 
has received no treatment for or a diagnosis of a chronic 
bilateral ankle disorder.  

The sincerity of the veteran's belief that a bilateral ankle 
condition was caused by or is related to the service-
connected residuals of his gunshot wound to the right hip is 
not in question.  However, a layperson is not competent to 
opine on matters requiring medical knowledge, such as the 
cause of his current symptoms.  The veteran's claim must be 
denied because there is no medical evidence of a current 
bilateral ankle disability.  In light of the evidence 
presented, the preponderance of the evidence is against the 
claim and the "benefit of the doubt rule" does not apply.  
Service connection pursuant to 38 C.F.R. § 3.310 is therefore 
denied. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated December 2001 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and his VA treatment records.  He has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 

Under the duty to assist, VA is required to provide an 
examination and/or obtain a medical opinion unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The RO has not provided the 
veteran a medical examination, or obtained a medical opinion 
regarding the claimed nexus between a bilateral ankle 
condition and the service-connected residuals of his right 
hip gunshot wound.   VA is not required, however, to provide 
a medical examination or obtain a medical opinion if the 
record does not already contain evidence of a current 
disability.  The veteran's VA treatment records are silent 
for any treatment for or clinical findings attributed to a 
bilateral ankle conditions.  For this reason the Board finds 
that a medical examination or opinion is not required in this 
case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).


ORDER

Entitlement to service connection for bilateral ankle 
condition secondary to service-connected residuals of gunshot 
wound to right hip is denied. 



REMAND

The veteran claims to suffer from a right knee condition, 
which he contends is secondary to the service-connected 
residuals of a gunshot wound to right hip.  He alleges that 
his service-connected disability manifests in gait 
abnormality, which is the proximate cause of pain and 
limitation of motion in his right knee.  In the alternative, 
the veteran contends that the time spent in traction while 
recuperating from the gunshot wound to his right hip has 
resulted in a chronic right knee disorder. 

In support of his claim, the veteran submits VA medical 
records that reveal consistent complaints of knee pain.  An 
April 1997 x-ray revealed chondrocalcinosis of the right 
knee, although no arthritic changes were noted.  Moderately 
advanced degenerative changes were observed in an October 
2002 x-ray of the right knee.  In March 2004, severe 
osteoarthritis of both knees was diagnosed. 

The veteran has submitted sufficient evidence of a service-
connected residuals of gunshot wound to the right hip 
disability and a current right knee disability.  In light of 
the evidence of record, VA has the duty to assist him in the 
development of his claim by providing the veteran an 
examination to determine whether a medical nexus exists 
between his current condition and his service-connected 
disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
service connection for right knee disability secondary to 
service-connected residuals of gunshot wound to right hip is 
REMANDED for the following development:  

1.	 Provide the veteran a VA medical 
examination to determine whether the 
veteran has a current right knee 
disability, and if so, whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) 
that it is due to, or has been 
increased by, his service-connected 
residuals of gunshot wound to the 
right hip disability.  The claims file 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner.  The examination should 
include any diagnostic tests or 
studies that are deemed necessary for 
an accurate assessment.

2.	After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue on 
appeal.  If any benefits sought remain 
denied, the claimant should be 
provided a supplemental statement of 
the case and given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


